                           Case 3:20-cv-00201-RNC Document 173 Filed 02/26/21 Page 1 of 1
                                                                                                                    Civil- (Dec-2008)
                                                                    HONORABLE: Robert N. Chatigny
                                   DEPUTY CLERKM. Bozek                      RPTR/ECRO/TAPERPTR: Darlene Warner
      TOTAL TIME:          2        hours 14    minutes
                                      DATE:  2/26/2021       START TIME: 10:00 AM       END TIME: 12:14 PM
                                                          LUNCH RECESS         FROM:           TO:
                                                  RECESS (if more than ½ hr)   FROM:           TO:

      CIVIL NO. 3:20-cv-00201-RNC


                    Soule et al                                                        Brooks/Howard
                                                                                               Plaintiff’s Counsel
                                      vs                                         Yoder/Murphy/Bischoff/Zelman/Monastersky/Block/Strangio/
                    Connecticut Association of Schools, Inc.et al                Barrett/Roberts
                                                                                               Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                          ✔ Motion hearing                              Show Cause Hearing
                               Evidentiary Hearing                      Judgment Debtor Exam
                               Miscellaneous Hearing

       ✔ .....#145        Motionto Dismiss Second Amended Complaint                       granted      denied       advisement
           .....#         Motion                                                          granted      denied        advisement
           .....#         Motion                                                          granted      denied        advisement
           .....#         Motion                                                          granted      denied        advisement
           .....#         Motion                                                          granted      denied        advisement
          .....#          Motion                                                          granted      denied       advisement
          .....#          Motion                                                          granted      denied       advisement
          .....           Oral Motion                                                     granted      denied       advisement
          .....           Oral Motion                                                     granted      denied        advisement
          .....           Oral Motion                                                     granted      denied        advisement
         .....            Oral Motion                                                     granted      denied        advisement
          .....                Briefs(s) due                 Proposed Findings due                  Response due
         .............                                                                                      filed    docketed
         .............                                                                                      filed    docketed
         .............                                                                                      filed    docketed
         .............                                                                                      filed    docketed
          .............                                                                                     filed    docketed
          .............                                                                                     filed    docketed
          ............                           Hearing continued until                               at

Notes: Hearing held via Zoom.
